Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicant on 09/20/21. 
Claim 1 is amended
No claims are cancelled
Claim 12 is added
Claims 1-12 are pending

Note:

It should be noted that claims 1-11 are system claims that are necessarily rooted in computer technology. For instance, claim 1 recites “an intelligent communication design server configured to automatically create designs for the electronic communications and the physical mailing pieces; a user request analysis module configured to automatically analyze types of communications in the request and to automatically determine amounts of design work, printing and finishing work, and transmission work required to fulfill the communication service in the request”, which shows integration into a practical application under step 2A, prong 2 and significantly more than an abstract idea in step 2B, since the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another 
However, claim 12 which has been added in the response filed on 09/20/21 does not include the additional elements identified above to make the claim eligible under 35 U.S.C. 101. As such, claim 12 is rejected under 35 U.S.C. 101 below:

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 12 is/are directed to a method which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 12 is directed to an abstract idea, as evidenced by claim limitations “A method for automatically designing and fulfilling requests for communication services, comprising: receiving a request for a communication service from a user; automatically creating designs for the electronic communications and the physical mailing pieces based on the received request; automatically creating designs for the electronic communications and the physical mailing pieces based on the received request; automatically creating designs for the electronic communications and the physical mailing pieces based on the received request; automatically analyzing types of communication services in the request; automatically determining amounts of design work, printing and finishing work, and transmission work required to fulfill the requested communication service; monitoring workloads of the one or more product fulfillment centers, a communication server, and an intelligent communication design server to determine available design, printing, and transmission resources at the one or more product fulfillment centers, the communication server, and the intelligent communication design server; dynamically assigning the available design, printing, and transmission resources with the determined amounts of design work, printing and finishing work, and transmission work for fulfillment of the received request; transmitting the electronic communications to at least some of the recipients; and printing and finishing the physical mailing pieces to be mailed to at least some of the recipients.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to designing and fulfilling communication requests. Managing designing and fulfilling communication requests for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “wherein the requested communication service includes one or more electronic communications and physical mailing pieces to be sent to one or more recipients”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
 As a result, claim 12 does not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “wherein the requested communication service includes one or more electronic communications and physical mailing pieces to be sent to one or more recipients” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in [0020]: Moreover, the designs of electronic communications such as emails, social media, and mobile messages can depend on the types of devices on which the recipients will view the electronic communications, the types of browsers for viewing the communications on webpages, the types of operating systems, and the types of social platforms. The page dimensions and form factors are usually different for different electronic communications; the communication designs need to be tailored according to the particular channels and the recipients' devices. In other words, for each communication service of a given content, there can be hundreds of electronic versions. Thus, designing electronic communications can consume significant computation resources. 
In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Further, it should be noted that additional elements of the claimed invention such as claim limitations discussed above when considered individually or as an ordered combination along with the other limitations discussed above in method claim 12 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
		
		
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger; Kelly et al. (US 2011/0145101; herein referred to as “Berger”), further in view of Berger; Kelly (US 2012/0066613; herein referred to as “Berger2”) and Knipp, Randall S. et al. (US 2002/0152001).

As per claim 1: 
Berger shows:
A network-based communication fulfillment system ([0146]), comprising:
a communication resource allocation ([0062]) server configured to receive a request for a communication service from a business user ([0146]), wherein the communication service includes one or more electronic communications ([0027]-[0029]: Berger shows email) and physical mailing pieces ([0008]-[0009], [0058], [0062]: Berger shows mail) to be sent to one or more recipients ([0058]-[0062]); 
an intelligent communication design server configured to automatically create designs for the electronic communications and the physical mailing pieces based on the received request (Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811.  Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3); 
a communication server configured to transmit the electronic communications to at least some of the recipients (Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811.  Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3. [0027]-[0029]: Berger shows email); and 
one or more product fulfillment centers configured to print and finish the physical mailing pieces to be mailed to at least some of the recipients, wherein the communication resource allocation server ([0138] Once the user has completed personalizing the stationery/card design, a series of preview pages are generated such as those shown in FIGS. 40-42.  A set of selectable links 4001, 4002, and 4003 are provided at the top of the GUI to jump between a preview of the front, inside and back of the card, respectively. [0139] FIG. 43 illustrates one embodiment of a Web-based graphical user interface for designing an envelope to be sent directly to the recipient of the card.  In one embodiment, a design template for the envelope is stored within the stationery/card & envelope design templates 230 on the stationery/card service database 215, as indicated in FIG. 22), comprises: 
a user request analysis module configured to automatically analyze types of communication services in the request and to automatically determine amounts of design work, printing and finishing work, and transmission work required to fulfill the communication service in the request (this claim limitation is addressed below using an additional reference); 
one or more modules configured to monitor workloads of the one or more product fulfillment centers, the communication server, and the intelligent communication design server (this claim limitation is addressed below using an additional reference); and 
Berger shows:
a communication request resource matching module configured to dynamically assign available design, printing, and transmission resources with resource needs in the request (Berger shows matching contact info, design, etc. at leastin [0067], [0070], [0127]).

Regarding the claim limitation below:
“a user request analysis module configured to automatically analyze types of communication services in the request and to automatically determine amounts of design work, printing and finishing work, and transmission work required to fulfill the communication service in the request; 
one or more modules configured to monitor workloads of the one or more product fulfillment centers, the communication server, and the intelligent communication design server to determine available design, printing, and transmission resources at the one or more product fulfillment centers, the communication server, and the intelligent communication design server (this is shown by additional reference); and” 
Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811.  Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3). Further, Berger shows formatting and print module (at least in [0062]-[0063], [0077], [0089], [0092], [0094]-[0097]).
However, Berger does not explicitly show monitoring scheduling services to ensure the order(s) is/are fulfilled in a timely manner. As such, Berger does not show the limitations above. 
	Berger2 shows the above limitations at least in [0054]-[0058]: the scheduling service 304 implements a scheduling algorithm to ensure that stationery/card orders are delivered within a specified delivery window and/or on a specific date.
Reference Berger and Reference Berger2 are analogous prior art to the claimed invention because the references perform greeting card delivery management.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Berger2 in the disclosure of Reference Berger, in order to provide for a system that to ensure that stationery/card orders are delivered within a specified delivery window and/or on a specific date as taught by Reference Berger2 (see at least in [0058]) so that the process of greeting card management can be made more efficient and effective (see MPEP 2143 G).
Further, the claimed invention is merely a combination of old elements in a similar greeting card management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger in view of Reference Berger2, the results of the combination were predictable (MPEP 2143 A).
Regarding the claim limitations above “to determine available design, printing, and transmission resources at the one or more product fulfillment centers, the communication server, and the intelligent communication design server” is not shown by References Berger and Berger2, but by Reference Knipp. Knipp shows “available designs” at least in [0038]: where the customer can select the design and sentiment for the social expression product from the vendor's library of design elements, from other content providers, as well as providing their own creative content input.  The customer can customize the product with selected secondary processes using foil, emboss, or other finishing processes.  The customer can change fonts, patterns, color, add/delete/edit design elements within the print and/or secondary processes. Knipp also shows “printing, and transmission resources at the one or more product fulfillment centers, the communication server, and the intelligent communication design server” ([0039] The on-demand fulfillment system works via interconnecting customer terminal devices to one or more processors that serve to provider the user interface and interconnect the customer with the on-demand fulfillment system. The order processor of the on-demand fulfillment system can parse the customer order to identify the resources necessary to process the customer order.  The processors schedule and forward the pertinent production data to the various manufacturing elements in synchronization with the movement of the social expression products through the production line).
Reference Berger/ Berger2 and Reference Knipp are analogous prior art to the claimed invention because the references perform custom product delivery management.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Knipp, particularly the allocation of resources and the availability of designs for user customization (see Knipp [0038]), in the disclosure of Reference Berger/Berger2, particularly in the personalization engine (see Berger [0011]), in order to provide for a system that offers on-demand fulfillment system for the production of customized products that enables customers to define a customer-specific product for production as taught by Reference Knipp (see at least in [0011]) so that the process of custom product delivery management can be made more efficient and effective (see MPEP 2143 G).
Further, the claimed invention is merely a combination of old elements in a similar custom product delivery management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger/Berger2 in view of Reference Knipp, the results of the combination were predictable (MPEP 2143 A).
Regarding the claim limitations below:
“and a communication request resource matching module configured to dynamically assign the available design, printing, and transmission resources with the determined amounts of design work, printing and finishing work, and transmission work for fulfillment of the received request.”
The claim limitations above are not shown by References Berger and Berger2, but by Reference Knipp. Knipp shows the above limitation at least in [0011]: This on-demand fulfillment system enables the customer to customize mass produced social expression products or produce individual customized social expression products, using sophisticated manufacturing processes, such as the application of foil, emboss, customized writing, customer photographs and the like.  These processes are executed in a fulfillment center and integrated on to a selected product medium, such as high quality, heavy print stock, under tight quality control to produce different effects on the finished product.  The on-demand fulfillment system provides an automated assembly line that draws production stock of the selected product medium from a plurality of sources and can route the production stock through various customer selected manufacturing processes to produce a high quality, yet customized social expression product at a reasonable cost to the customer.  The automated assembly line dynamically concatenates various production apparatus into a cooperatively operative system by using a product transportation system that serves to interconnect the various production apparatus.
Reference Berger/ Berger2 and Reference Knipp are analogous prior art to the claimed invention because the references perform custom product delivery management.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Knipp, particularly the allocation of resources and the availability of designs for user customization (see Knipp [0038]), in the disclosure of Reference Berger/Berger2, particularly in the personalization engine (see Berger [0011]), in order to provide for a system that offers on-demand fulfillment system for the production of customized products that enables customers to define a customer-specific product for production as taught by Reference Knipp (see at least in [0011]) so that the process of custom product delivery management can be made more efficient and effective (see MPEP 2143 G).
Further, the claimed invention is merely a combination of old elements in a similar custom product delivery management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger/Berger2 in view of Reference Knipp, the results of the combination were predictable (MPEP 2143 A).

As per claim 2: Berger shows:
wherein the user request analysis module is configured to automatically determine an amount of design work required by the request based on a level of customization for the communication service ([0011]: a recommendation region comprising a plurality of stationery/card design recommendations, the recommendation region populated with stationery/card designs associated with a specified one or the one or more entries in the reminder list, including the events generated based on the specified relationship between the user and each of the contacts; and a stationery/card personalization engine executed in response to the user selecting one of the stationery/card design recommendations from the recommendation region, the stationery personalization engine providing the end user with a set of personalization options related to the selected stationery/card design, and generating personalized stationery with the selected stationery/card design based on user input).

As per claim 3: Regarding the claim limitation below, Berger does not show monitoring repeat/ overlapping work and as such does not show:
“wherein the user request analysis module is configured to automatically determine an amount of design work required by the request based on degree of overlapping designs between the electronic communications and the physical mailing pieces specified in the user request”.
Berger2 shows the above limitations at least in [0133]-[0138], [0150]. It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Berger2 in the disclosure of Reference Berger, in order to provide for a system that to ensure that stationery/card orders are delivered within a specified delivery window and/or on a specific date as taught by Reference Berger2 (see at least in [0058]) so that the process of greeting card management can be made more efficient and effective (see MPEP 2143 G).

As per claim 4: Regarding the claim limitation below, since Berger does not shows scheduling of delivery services, Berger does not explicitly show:
wherein the user request analysis module is configured to automatically determine an amount of design work required by the request based on types of the physical mailing pieces for the communication service.
Berger2 shows the above limitations at least in [0054]-[0058]: the scheduling service 304 implements a scheduling algorithm to ensure that stationery/card orders are delivered within a specified delivery window and/or on a specific date.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Berger2 in the disclosure of Reference Berger, in order to provide for a system that to ensure that stationery/card orders are delivered within a specified delivery window and/or on a specific date as taught by Reference Berger2 (see at least in [0058]) so that the process of greeting card management can be made more efficient and effective (see MPEP 2143 G).
Further, the claimed invention is merely a combination of old elements in a similar greeting card management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger in view of Reference Berger2, the results of the combination were predictable (MPEP 2143 A).

As per claim 5: Berger shows:
wherein the user request analysis module is configured to automatically determine an amount of design work required by the request based on a number of variations of different electronic channels including device types, operating systems, types of viewing software, and viewing platforms for the communication service ([0103]: The processing time is based on business days so it must factor in non-business days such as Holidays and Weekends to determine the number of calendar days required for processing.  Fulfillment time is the number of days required to print, finish and ship/mail the order and is typically between 1-3 days (e.g., depending on the printing requirements), also see [0141]-[0142], [0146]).

As per claim 6: Berger shows:
wherein the communication resource allocation server further comprises a communication resource assignment module configured to assign the intelligent communication design server to create designs for the electronic communications and the physical mailing pieces specified in the user request (Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811.  Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3).

As per claim 7: Berger shows:
wherein the communication resource allocation server further comprises a communication resource assignment module configured to assign the communication server to transmit the electronic communications to the recipients specified in the user request (Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811.  Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3. [0027]-[0029]: Berger shows email).

As per claim 8: Berger shows:
wherein the communication resource allocation server further comprises a communication resource assignment module configured to assign the one or more product fulfillment centers to manufacture the physical mailing pieces to be mailed to the recipients specified in the user request ([0103]: three data points are used to determine the delivery date: processing time, fulfillment time, and shipping transit time. The processing time may be based on the type of order.  For example, processing time can be 0 days for greeting cards and several days for some stationery cards (e.g., those which require additional review by the online card/stationery service prior to fulfillment)).

As per claim 9: Regarding the claim limitation below, since Berger does not show scheduling services, Berger does not show the following claim limitaitons:
wherein the one or more modules in the communication resource allocation server comprises: a printing resource tracking module configured to monitor scheduled jobs for printers and finishing equipment in the one or more product fulfillment centers.
Berger2 shows the above limitations at least in [0054]-[0058]: the scheduling service 304 implements a scheduling algorithm to ensure that stationery/card orders are delivered within a specified delivery window and/or on a specific date.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Berger2 in the disclosure of Reference Berger, in order to provide for a system that to ensure that stationery/card orders are delivered within a specified delivery window and/or on a specific date as taught by Reference Berger2 (see at least in [0058]) so that the process of greeting card management can be made more efficient and effective (see MPEP 2143 G).
Further, the claimed invention is merely a combination of old elements in a similar greeting card management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger in view of Reference Berger2, the results of the combination were predictable (MPEP 2143 A).


As per claim 10: Regarding the claim limitation below, since Berger does not show scheduling services, Berger does not show the following claim limitations:
wherein the one or more modules in the communication resource allocation server comprises: an electronic communication resource tracking module configured to monitor scheduled transmission jobs for the communication server.
Berger2 shows the above limitations at least in [0054]-[0058]: the scheduling service 304 implements a scheduling algorithm to ensure that stationery/card orders are delivered within a specified delivery window and/or on a specific date.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Berger2 in the disclosure of Reference Berger, in order to provide for a system that to ensure that stationery/card orders are delivered within a specified delivery window and/or on a specific date as taught by Reference Berger2 (see at least in [0058]) so that the process of greeting card management can be made more efficient and effective (see MPEP 2143 G).
Further, the claimed invention is merely a combination of old elements in a similar greeting card management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger in view of Reference Berger2, the results of the combination were predictable (MPEP 2143 A).


As per claim 11: Regarding the claim limitation below, since Berger does not show scheduling services, Berger does not show the following claim limitations:
wherein the one or more modules in the communication resource allocation server comprises: a communication design resource tracking module configured to monitor scheduled design jobs for the intelligent communication design server.
Berger2 shows the above limitations at least in [0054]-[0058]: the scheduling service 304 implements a scheduling algorithm to ensure that stationery/card orders are delivered within a specified delivery window and/or on a specific date.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Berger2 in the disclosure of Reference Berger, in order to provide for a system that to ensure that stationery/card orders are delivered within a specified delivery window and/or on a specific date as taught by Reference Berger2 (see at least in [0058]) so that the process of greeting card management can be made more efficient and effective (see MPEP 2143 G).
Further, the claimed invention is merely a combination of old elements in a similar greeting card management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger in view of Reference Berger2, the results of the combination were predictable (MPEP 2143 A).

As per claim 12: 
Berger shows:
A method for automatically designing and fulfilling requests for communication services, ([0146]), comprising:
Regarding the claim limitation below:
“receiving a request for a communication service from a user, wherein the requested communication service includes one or more electronic communications and physical mailing pieces to be sent to one or more recipients”
Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811.  Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3). Further, Berger shows formatting and print module (at least in [0062]-[0063], [0077], [0089], [0092], [0094]-[0097]).
automatically creating designs for the electronic communications and the physical mailing pieces based on the received request ([0138] Once the user has completed personalizing the stationery/card design, a series of preview pages are generated such as those shown in FIGS. 40-42.  A set of selectable links 4001, 4002, and 4003 are provided at the top of the GUI to jump between a preview of the front, inside and back of the card, respectively. [0139] FIG. 43 illustrates one embodiment of a Web-based graphical user interface for designing an envelope to be sent directly to the recipient of the card.  In one embodiment, a design template for the envelope is stored within the stationery/card & envelope design templates 230 on the stationery/card service database 215, as indicated in FIG. 22. Here, the automatic design templates reads on the claim limitation above), 
Regarding the claim limitation below:
automatically analyzing types of communication services in the request; automatically determining amounts of design work, printing and finishing work, and transmission work required to fulfill the requested communication service Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811.  Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3). Further, Berger shows formatting and print module (at least in [0062]-[0063], [0077], [0089], [0092], [0094]-[0097]).
However, Berger does not explicitly show monitoring scheduling services to ensure the order(s) is/are fulfilled in a timely manner. As such, Berger does not show the limitations above. 
	Berger2 shows the above limitations at least in [0054]-[0058]: the scheduling service 304 implements a scheduling algorithm to ensure that stationery/card orders are delivered within a specified delivery window and/or on a specific date.
Reference Berger and Reference Berger2 are analogous prior art to the claimed invention because the references perform greeting card delivery management.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Berger2 in the disclosure of Reference Berger, in order to provide for a system that to ensure that stationery/card orders are delivered within a specified delivery window and/or on a specific date as taught by Reference Berger2 (see at least in [0058]) so that the process of greeting card management can be made more efficient and effective (see MPEP 2143 G).
Further, the claimed invention is merely a combination of old elements in a similar greeting card management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger in view of Reference Berger2, the results of the combination were predictable (MPEP 2143 A).
Regarding the claim limitations above “to determine available design, printing, and transmission resources at the one or more product fulfillment centers, the communication server, and the intelligent communication design server” is not shown by References Berger and Berger2, but by Reference Knipp. Knipp shows “available designs” at least in [0038]: where the customer can select the design and sentiment for the social expression product from the vendor's library of design elements, from other content providers, as well as providing their own creative content input.  The customer can customize the product with selected secondary processes using foil, emboss, or other finishing processes.  The customer can change fonts, patterns, color, add/delete/edit design elements within the print and/or secondary processes. Knipp also shows “printing, and transmission resources at the one or more product fulfillment centers, the communication server, and the intelligent communication design server” ([0039] The on-demand fulfillment system works via interconnecting customer terminal devices to one or more processors that serve to provider the user interface and interconnect the customer with the on-demand fulfillment system. The order processor of the on-demand fulfillment system can parse the customer order to identify the resources necessary to process the customer order.  The processors schedule and forward the pertinent production data to the various manufacturing elements in synchronization with the movement of the social expression products through the production line).
Reference Berger/ Berger2 and Reference Knipp are analogous prior art to the claimed invention because the references perform custom product delivery management.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Knipp, particularly the allocation of resources and the availability of designs for user customization (see Knipp [0038]), in the disclosure of Reference Berger/Berger2, particularly in the personalization engine (see Berger [0011]), in order to provide for a system that offers on-demand fulfillment system for the production of customized products that enables customers to define a customer-specific product for production as taught by Reference Knipp (see at least in [0011]) so that the process of custom product delivery management can be made more efficient and effective (see MPEP 2143 G).
Further, the claimed invention is merely a combination of old elements in a similar custom product delivery management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger/Berger2 in view of Reference Knipp, the results of the combination were predictable (MPEP 2143 A); 
Regarding the claim limitations below, Reference Berger in view of Berger 2 and Knipp shows:
“monitoring workloads of the one or more product fulfillment centers, a communication server, and an intelligent communication design server to determine available design, printing, and transmission resources at the one or more product fulfillment centers, the communication server, and the intelligent communication design server; dynamically assigning the available design, printing, and transmission resources with the determined amounts of design work, printing and finishing work, and transmission work for fulfillment of the received request” Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811.  Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3). Further, Berger shows formatting and print module (at least in [0062]-[0063], [0077], [0089], [0092], [0094]-[0097]).
However, Berger does not explicitly show monitoring scheduling services to ensure the order(s) is/are fulfilled in a timely manner. As such, Berger does not show the limitations above. 
	Berger2 shows the above limitations at least in [0054]-[0058]: the scheduling service 304 implements a scheduling algorithm to ensure that stationery/card orders are delivered within a specified delivery window and/or on a specific date.
Reference Berger and Reference Berger2 are analogous prior art to the claimed invention because the references perform greeting card delivery management.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Berger2 in the disclosure of Reference Berger, in order to provide for a system that to ensure that stationery/card orders are delivered within a specified delivery window and/or on a specific date as taught by Reference Berger2 (see at least in [0058]) so that the process of greeting card management can be made more efficient and effective (see MPEP 2143 G).
Further, the claimed invention is merely a combination of old elements in a similar greeting card management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger in view of Reference Berger2, the results of the combination were predictable (MPEP 2143 A).
Regarding the claim limitations above “to determine available design, printing, and transmission resources at the one or more product fulfillment centers, the communication server, and the intelligent communication design server” is not shown by References Berger and Berger2, but by Reference Knipp. Knipp shows “available designs” at least in [0038]: where the customer can select the design and sentiment for the social expression product from the vendor's library of design elements, from other content providers, as well as providing their own creative content input.  The customer can customize the product with selected secondary processes using foil, emboss, or other finishing processes.  The customer can change fonts, patterns, color, add/delete/edit design elements within the print and/or secondary processes. Knipp also shows “printing, and transmission resources at the one or more product fulfillment centers, the communication server, and the intelligent communication design server” ([0039] The on-demand fulfillment system works via interconnecting customer terminal devices to one or more processors that serve to provider the user interface and interconnect the customer with the on-demand fulfillment system. The order processor of the on-demand fulfillment system can parse the customer order to identify the resources necessary to process the customer order.  The processors schedule and forward the pertinent production data to the various manufacturing elements in synchronization with the movement of the social expression products through the production line).
Reference Berger/ Berger2 and Reference Knipp are analogous prior art to the claimed invention because the references perform custom product delivery management.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Knipp, particularly the allocation of resources and the availability of designs for user customization (see Knipp [0038]), in the disclosure of Reference Berger/Berger2, particularly in the personalization engine (see Berger [0011]), in order to provide for a system that offers on-demand fulfillment system for the production of customized products that enables customers to define a customer-specific product for production as taught by Reference Knipp (see at least in [0011]) so that the process of custom product delivery management can be made more efficient and effective (see MPEP 2143 G).
Further, the claimed invention is merely a combination of old elements in a similar custom product delivery management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger/Berger2 in view of Reference Knipp, the results of the combination were predictable (MPEP 2143 A); and 
Berger shows:
transmitting the electronic communications to at least some of the recipients; and printing and finishing the physical mailing pieces to be mailed to at least some of the recipients. (Berger shows matching contact info, design, etc. at least in [0067], [0070], [0127]).
Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811.  Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3). Further, Berger shows formatting and print module (at least in [0062]-[0063], [0077], [0089], [0092], [0094]-[0097]).
However, Berger does not explicitly show monitoring scheduling services to ensure the order(s) is/are fulfilled in a timely manner. As such, Berger does not show the limitations above. 
	Berger2 shows the above limitations at least in [0054]-[0058]: the scheduling service 304 implements a scheduling algorithm to ensure that stationery/card orders are delivered within a specified delivery window and/or on a specific date.
Reference Berger and Reference Berger2 are analogous prior art to the claimed invention because the references perform greeting card delivery management.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Berger2 in the disclosure of Reference Berger, in order to provide for a system that to ensure that stationery/card orders are delivered within a specified delivery window and/or on a specific date as taught by Reference Berger2 (see at least in [0058]) so that the process of greeting card management can be made more efficient and effective (see MPEP 2143 G).
Further, the claimed invention is merely a combination of old elements in a similar greeting card management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger in view of Reference Berger2, the results of the combination were predictable (MPEP 2143 A).
Regarding the claim limitations above “to determine available design, printing, and transmission resources at the one or more product fulfillment centers, the communication server, and the intelligent communication design server” is not shown by References Berger and Berger2, but by Reference Knipp. Knipp shows “available designs” at least in [0038]: where the customer can select the design and sentiment for the social expression product from the vendor's library of design elements, from other content providers, as well as providing their own creative content input.  The customer can customize the product with selected secondary processes using foil, emboss, or other finishing processes.  The customer can change fonts, patterns, color, add/delete/edit design elements within the print and/or secondary processes. Knipp also shows “printing, and transmission resources at the one or more product fulfillment centers, the communication server, and the intelligent communication design server” ([0039] The on-demand fulfillment system works via interconnecting customer terminal devices to one or more processors that serve to provider the user interface and interconnect the customer with the on-demand fulfillment system. The order processor of the on-demand fulfillment system can parse the customer order to identify the resources necessary to process the customer order.  The processors schedule and forward the pertinent production data to the various manufacturing elements in synchronization with the movement of the social expression products through the production line).
Reference Berger/ Berger2 and Reference Knipp are analogous prior art to the claimed invention because the references perform custom product delivery management.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Knipp, particularly the allocation of resources and the availability of designs for user customization (see Knipp [0038]), in the disclosure of Reference Berger/Berger2, particularly in the personalization engine (see Berger [0011]), in order to provide for a system that offers on-demand fulfillment system for the production of customized products that enables customers to define a customer-specific product for production as taught by Reference Knipp (see at least in [0011]) so that the process of custom product delivery management can be made more efficient and effective (see MPEP 2143 G).
Further, the claimed invention is merely a combination of old elements in a similar custom product delivery management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger/Berger2 in view of Reference Knipp, the results of the combination were predictable (MPEP 2143 A).

Response to Arguments
All of applicants’ arguments are directed to the amended claims and as such applicants’ arguments are moot in view of the new grounds of rejection necessitated by the amendments made to previously presented claims.

Applicant’s Argument #1
Applicants argue on page(s) 6-9 of applicants remarks that “Berger describes a system for allowing a user to design and personalize non- electronic stationery/cards, along with managing contacts and calendars within an online stationery system. The Office Action cites to Berger at   [0077] as allegedly disclosing the independent claim 1 element of "an intelligent communication design server configured to automatically create designs for the electronic communications and the physical mailing pieces." Applicant respectfully disagrees. [0077], [0138] of Berger describes how the user builds her stationery order by selecting a template and entering a message. No automatic creation of designs by any server within the Berger system is disclosed. See specification at  [0006], [0019].” (see applicants remarks for more details).
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
It should be noted that applicants originally submitted specification describes the customization process in [0018] as follows:
“The intelligent communication design server 37 is configured to create a customized design for the electronic or physical communications based on the input from the business owners 70. The content as well as transmission or shipping methods (timing, frequencies) are usually personalized for the recipients 170, 171, 190, 195 and based on the needs of the business owners. Customized design information can include text, images, graphics, embellishments, styles, product types, event types, information about the business user (i.e. sender of the communication), information about the recipient (names, special events or occasion for the recipients, etc.).”
However, the specification does not go into any detail what the user inputs are for the customized design. Given how broad the 10 page specification provided by applicants is, the design template that the user selects in Berger reads on “user input”. 


Applicant’s Argument #2
Applicants argue on page(s) 9-13 of applicants remarks that “Further, the transmission disclosed at [0077] of Berger is transmitting the user-built stationery order to a printer for printing (not to recipients), to be followed by mailing the printed stationery to selected contacts. Claims are not to be read in a vacuum - their terms must be given the meaning called for by the specification. In re Royka, 490 F.2d 981, 984-85 (C.C.P.A. 1974). The cited transmissions of Berger are not the "electronic communications" as disclosed in this application and recited in claim 1. Instead, the recited electronic communications are automatically designed by the fulfillment system of claim 1 based on a received request, with the completed electronic communications being transmitted to at least some of the specified recipients. See specification at [0006], [0018], [0030]” (see applicants remarks for more details). (Arguments related to the way the claim is grouped/ grouping under 2A).
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Applicants originally submitted specification describes transmitting electronic communications in [0006], [0018], [0027]. However, none of these paragraphs describe automatically transmitting electronic communications. Based on how broadly the process is described in the specification, the process can be performed manually or by a human user. 
As such, applicants’ arguments are not persuasive, since it appears that applicants are arguing a narrower limitation than is supported by the specification. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foreign Reference:
(CA 2881442 A1) SCHRINER SALLY et al. This reference discloses a system is provided for downloading a fully customizable greeting card application to a mobile device such as a tablet, the application simulating the behavior of a child making handmade cards with blank paper and physical drawing tools and other decorative effects.  

NPL Reference:
Zeng, Jun et al. Operations simulation of on-demand digital print. IEEE Conference Anthology (Page(s): 1-5). (Year: 2013). This reference discloses on-demand digital print service is a form of personalized manufacturing service. Key to the commercial print value-creation chain is the responsive and accurate knowledge discovery and decision making throughout the service engagement and fulfillment between the content suppliers and the print service providers (PSP). The business model of on-demand print imposes a great challenge to the PSP factory design, production planning and management due to its intrinsic, highly volatile demand stream. It pushes the PSP resource planning and production management from a form of “tribal art” towards data driven management science. Operations simulation and its practice is an integral component of the data-driven decision making process, and is gaining growing significance. In this paper, we describe operations simulation of an end-to-end digital print process; we treat the management of print manufacturing as a heterogeneous, concurrent, integrated system, accounting for the performance, efficiency, stability, and sustainability as organic system attributes. We exhibit the comparison between the simulation results and the factory internal audit information and show good agreement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624